Citation Nr: 1528387	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-23 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in part, denied service connection for depression. 

In September 2012, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  Since then, the VJL who conducted the Veteran's hearing has retired from the Board.  In January 2015, the Board sent the Veteran a hearing clarification letter to afford him another opportunity to testify in a new Board hearing before another VLJ, but no response was received from the Veteran, or his representative, within the allotted time limit.  Therefore the Board will proceed with its appellate review.

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In October 2012 the Board remanded this claim for further development, to include a search for the Veteran's service treatment and personnel records. 

A review of the record reflects that the Veteran sought assistance from his United States (US) Senator to obtain copies of his service treatment records.  The US Senator's office personnel contacted the National Personnel Records Center (NPRC) in an effort to obtain his service treatment records, and they were informed to contact the Records Management Center (RMC).  After communicating with the RMC, they were informed that the Veteran's service treatment records had been transferred to the Cleveland RO in October 2011.  See July 2014 correspondence from Senator's Office, to include a June 2014 response from NPRC.  In addition, copies of electronic communications in the claims folder reflect that the RMC informed the RO that the records were transferred the Cleveland RO on October 4, 2011.  See October 2011 email correspondence from RMC to RO. 

The Board finds that on remand a search of the Cleveland RO should be conducted for the Veteran's service treatment records.  

In addition, it does not appear that the Agency of Original Jurisdiction (AOJ) made any additional attempts to obtain the Veteran's service personnel records other than contacting the Defense Personnel Records Imagine Retrieval System (DPRIS), which provided a negative response.  The Board feels that the AOJ should directly contact the National Archives and Records Administration (NARA) and the NPRC in attempt to locate the Veteran's service personnel records.  

Accordingly, the case is REMANDED for the following action:

1. The appropriate personnel should conduct a search of Cleveland RO for the Veteran's service treatment records following the appropriate procedure.

2. Request the Veteran's service personnel records from the appropriate federal agencies, including the National Archives and Records Administration (NARA) and the National Personnel Records Center (NPRC).   If no additional service records can be found, or if they have been destroyed, ask for specific confirmation of that fact.

3. After completing the requested actions, if any of the Veteran's service treatment records are located and associated with the claims, consider whether an addendum VA medical statement should be obtained based on a review of those records to provide a medical opinion regarding whether his current diagnosed acquired psychiatric disorder had an onset in service or is otherwise related to his period of service.  

4. Thereafter, determine if any additional notification and/or development deemed warranted, and readjudicate the issue of entitlement to service connection for an acquired psychiatric disability.  If the benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the appellant and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


